DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 17 and 18 recite the limitation “wherein the belly of the sedimentation trap has a belly volume V [dm3] that is equal to a factor X [dm] times a cross sectional area A [dm2] of the outlet opening of the sedimentation trap” in lines 1-3. The originally filed specification does not reasonably provide enablement for the phrase “a factor X [dm]” in 
With regards to claims 17 and 18, the specification is non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure, coupled with information known in the art, without undue experimentation. The examiner has utilized a WANDS factors analysis to determine if undue experimentation is required (see MPEP 2164.04). These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
    With regards to claims 17 and 18, the inventors do not provide sufficient direction in the specification that would enable one of ordinary skill in the art to calculate the volume of the belly without undue experimentation to discover structural variables needed to determine the factor X utilized to calculate the belly volume. The amount of experimentation required to ascertain the steps to calculate the volume would be excessive. As a result of the reasons presented above it is believed that the equation to calculate the volume disclosed by claims 17 and 18 is not sufficiently enabled by the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitation “wherein the belly of the sedimentation trap has a belly volume V [dm3] that is equal to a factor X [dm] times a cross sectional area A [dm2] of the outlet opening of the sedimentation trap” in lines 1-3. The phrase “factor X [dm]” makes the claim indefinite because it is unclear as to what variable is/are associated or needs to be consider to determine or consitute this claimed factor. The phrase “factor” as commonly understood by one of ordinary skill in the art is a unitless number or quantity. Furthermore, it is unclear as to whether the claimed factor itself is known before hand in order to calculate the volume or the volume and cross sectional area are known before hand in order to determine the claimed factor which would be a volume to cross sectional area ratio.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16 and 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al. (US 2013/0126448 – herein after McCabe) in view of Price, Alfred V (US 3,057,478 – herein after Price).
In reference to claim 15, McCabe teaches a drainage pump assembly (see ¶3 and figs. 22-23H) comprising a drainage pump (see ¶143; pumps 612) and an outlet conduit (conduit between pump 612 and element 800 in fig. 22) connected to said drainage pump, the drainage pump comprising a pump chamber (inherent; i.e. a space where fluid is pressurized) and being configured to pump liquid comprising solid matter (as per disclosure in ¶3), wherein the outlet conduit comprises: 
a sedimentation trap (702) having an inlet opening (712a/712b), an outlet opening (710a/710b) and a belly (714b+715b; i.e. chamber within the trap’s housing as seen in fig. 23E-23F) located between said inlet opening and said outlet opening, wherein the belly is closed (via 722b) to an outside of the sedimentation trap except via said inlet opening and said outlet opening (as seen in fig. 23B), and a first conduit (762a/762b) extending between the pump chamber of the drainage pump and the belly of the sedimentation trap, and wherein the outlet opening of the sedimentation trap is configured to be connected to a second conduit (conduit between 702 and 800 in fig. 22).
McCabe teaches a gate valve (764a/764b) in the first conduit (762a/762b).
McCabe remains silent on a non-return valve in the first conduit.
However, Price teaches a sedimentation trap (10) with inlet/first conduit (11), wherein (see col. 2, lines 5-7) a non-return valve (13) is coupled to the inlet/first conduit (11).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a non-return valve as taught by Price in the first conduit of McCabe for the purpose of preventing backflow of the fluid.
In reference to claim 16, McCabe teaches
In reference to claim 25, McCabe teaches the drainage pump assembly, wherein the non-return valve (764a/764b, in fig. 22) is connected to the inlet opening (712a/712b) of the sedimentation trap (702).
In reference to claim 26, McCabe, as modified, teaches the drainage pump assembly, wherein the non-return valve (13, in fig. 2 of Price) is constituted by a flap valve (the schematic of valve 13 shown is a schematic of a flap valve).
In reference to claim 27, McCabe, as modified, teaches the drainage pump assembly, wherein a valve member (body) of the non-return valve (13 of Price) is biased towards an open position (under the pressure of the fluid).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Price and Brown et al. (US 2011/0266228 – herein after Brown).
McCabe teaches the drainage pump assembly comprising: a center axis of the inlet opening (712a/712b) of the sedimentation trap, as in claim 19; and a center axis of the outlet opening (710a/710b) of the sedimentation trap, as in claim 20.
McCabe does not teach the center axis of the inlet opening of the sedimentation trap having a negative slope, as in claim 19; and the center axis of the outlet opening of the sedimentation trap having a positive slope, as in claim 20.
However, Brown teaches a production fluid solid trap (4, in fig. 2) with a center axis of the inlet opening (40) of the trap having a negative slope, as in claim 19; and a center axis of the outlet opening (48) of the sedimentation trap having a positive slope, as in claim 20.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the center axis of inlet McCabe with a negative slope and a positive slope respectively as taught by Brown for the purpose of also making the vessel or trap a fluid vector driven solid settlement inducement structure, as recognized by Brown (see ¶26 and ¶27).
Claims 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Price and Gilles Dutoit (FR 2881737 – herein after Gilles).
In reference to claims 21 and 22, McCabe does not teach an inlet pipe fitting connected to the inlet opening of the sedimentation trap.
However, Gilles teaches a sediment trap (100), wherein an inlet pipe fitting (106) connected to the inlet opening (107) of the sedimentation trap, as in claim 21; and wherein the inlet pipe fitting (106) comprises an inlet opening (in sleeve 120 of 106), wherein a center axis of the inlet opening (vertical axis) of the inlet pipe fitting extends in a vertical direction, as in claim 22.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the sedimentation trap in the drainage pump assembly of McCabe with the sediment trap having an inlet and outlet pipe fittings as taught by Gilles in order to obtain the predictable result of separating the debris/solids from the liquid, as recognized by both McCabe and Gilles. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claims 23 and 24, McCabe does not teach
However, Gilles teaches a sediment trap (100), wherein an outlet pipe fitting (108) connected to the outlet opening (111) of the sedimentation trap, as in claim 23; and wherein the outlet pipe fitting comprises an outlet opening (in sleeve 122 of 108), wherein a center axis of the outlet opening (vertical axis) of the outlet pipe fitting extends in a vertical direction, as in claim 24.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the sedimentation trap in the drainage pump assembly of McCabe with the sediment trap having an inlet and outlet pipe fittings as taught by Gilles in order to obtain the predictable result of separating the debris/solids from the liquid, as recognized by both McCabe and Gilles. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found was Uli et al disclosing various shapes of the sediment trap (“digester”) and the corresponding volume (“Vd”). The prior arts alone or in combination fails to teach the drainage pump assembly, “wherein the belly of the sedimentation trap has a belly volume V [dm3] that is equal to a factor X [dm] times a cross sectional area A [dm2] of the outlet opening of the sedimentation trap, wherein the factor X is equal to or greater than 2”, as in claim 17; and “wherein the belly of the sedimentation trap has a belly volume V [dm3] that is equal to a factor X [dm] times a cross sectional area A [dm2] of the outlet opening of the sedimentation trap, wherein the factor X is equal to or less than 12”, as in claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batten and Moos both teach a sediment trap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746